 DANA CORPORATION365due to the nonpayment of dues, which happened to be the truth.And in additionthe Respondent Company knew full well from the very beginning that the Unionwas attempting to secure compliance with its legal hiring-hall clause-without re-gard to Pfeifle'smembership or nonmembership.Consequently,the Trial Examiner must dismiss this complaint as to RespondentCompany.Under these circumstances the Trial Examiner sees no necessity for even dis-cussing the claim of Respondent Company that it discharged Pfeifle for numerousacts which appeared to have annoyed Payne personally and which had nothing todo with encouragement or discouragement of union membership.Upon the basis of the foregoing findings of fact, and upon the entire record in'thiscase, theTrialExaminer must make the following:CONCLUSIONS OF LAW1.Drivers and HelpersLocal No.38, International Union of United Brewery,Flour, Cereal, Soft Drink & Distillery Workers of America, AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.2.E & B BrewingCompany,Inc., is engaged in commerce within the meaningof Section2(6) and (7) of the Act.3.NeitherRespondentCompany norRespondent Union, or either of them, hasengaged in any unfairlaborpractice alleged in the complaint.[Recommendations omitted from publication.]Dana CorporationandInternational Union,International So-ciety of Electrical Craftsmen,affiliatedwith InternationalSociety of Skilled Trades,'PetitionerDana CorporationandInternational Union,International Asso-ciation of Tool Craftsmen,affiliatedwithNational Inde-pendent Union Council and International Society of SkilledTrades,2PetitionerDana CorporationandInternational Union,International Asso-ciation of Stationary Engineers,affiliatedwith InternationalSociety of Skilled Trades,3PetitionerDana CorporationandInternational Union,Millwrights Inter-national Association,affiliatedwith International Society ofSkilled Trades,4 PetitionerDana CorporationandInternational Union,InternationalMa-chine Repairmens Association,affiliated with InternationalSociety of Skilled Trades;'Petitioner.Cases Nos. 35-RC-1545,35-RC-1546, 35-RC-1548, 35-RC,-1549, and 35-RC-1561.Decem-ber 9, 1958DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held on the consolidated cases1Herein called Electrical Craftsmen.2Herein called Tool Craftsmen.'Herein called StationaryEngineers.Herein called Millwrights.Herein called Machine Repairmen.122 NLRB No. 54. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDbefore Harry D. Camp, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in these cases, the Board finds : 61.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.73.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioners seek to sever several units on a craft or depart-mental basis from the production and maintenance unit currentlyrepresented by Intervenor, Local Union No. 113. The Employer andthe Intervenors contend that the requested units are neither truecrafts nor traditional departments and are therefore inappropriatefor severance purposes, and that none of the Petitioners, except ToolCraftsmen, is qualified to seek severance of the units sought.'In Case No. 35-RC-1546, Tool Craftsmen seeks to sever a unitconsisting of 1 toolroom leadman, 11 toolmakers A, 3 toolmakers B,3 machine shop heaters and welders, and 2 toolroom machine handsin the toolroom department; the 2 leadmen and 12 cutter grindersin the cutter grinder department; and the 2 tool inspectors in theinspection department. The toolroom employees are separately super-vised. They do no production work, but are responsible for the repairand maintenance of all tools used in the plant, and occasionally makenew tools. The toolmakers work to close tolerances from blueprints,and the toolroom is equipped with the usual toolroom machines suchas lathes, milling machines, shapers, and grinders. There is no ap-prenticeship program, and experience is not required upon hiiing,However, inexperienced employees are hired in the classification oftoolroom machine hand 2 and progress through machine hand 1,toolmaker B, and toolmaker A, spending at least a year in eachclassification. Employees are upgraded when, in the foreman's judg-ment, they quality for the next higher classification. Thus, each tool-6 The request of Local Union No. 113 of the International Union, Allied IndustrialWorkers of America, AFL-CIO, herein called Intervenor, Local Union No. 113, for oralargument is denied as the record, including the briefs, adequately presents the issuesand the positions of the parties.9 Local Union No. 113 and International Union, Allied Industrial Workers of America,AFL-CIO,intervened on the basis of a current contract between the Employer andLocal Union No. 113 covering the employees involved.8The Employer'sfurther contention that severance should be denied because of theintegrated nature of its operations, the manufacture of automotive parts, is withoutmerit.SeeAmerican Potash f Chemical Corporation,107 NLRB 1418, 1420-1422. DANA CORPORATION367maker A has had at least 4 years' experience and training in ma-chining and toolmaking. All the machine shop heaters and welderswere formerly toolmakers.The cutter-grinders requested by Tool Craftsmen are classifiedby the Employer as cutter-sharpeners. These employees constitutea separate department and are separately supervised. They sharpenby machine all cutting tools used in the plant and occasionally maketools from high speed steel and carbide blanks. No previous ex-perience is required, and there is no apprenticeship program. Thereis,however, a learner classification for cutter-sharpeners. Inexperi-enced employees remain in the learner classification for a year be-fore promotion to cutter-sharpener. The top rate for cutter-sharpeneris achieved after 1 year in that classification. Cutter-sharpeners arenot in the line of progression to toolmaker.The two tool, jig, and fixture inspectors requested by Tool Crafts-men are assigned to the inspection department, which is separatelysupervised and includes all inspectors employed by the Employer.The two requested inspectors inspect all tools, jigs, and fixtures usedin the plant. They do not make tools. The Employer prefers to hiretoolmakers for these two jobs, which pay 10 cents an hour more thantoolmaker jobs, but nontoolmakers are hired if they are qualified.As it is clear that neither the inspectors nor the cutter-sharpenersexercise craft skills and that they are not in the line of progressionof the toolmakers craft, we are precluded from finding that the en-tire unit sought is appropriate as a craft group. Nor may the pro-posed unit be deemed appropriate as a toolroom departmental groupsince the tool inspectors are a segment of the inspection departmentand work in a separate area, and the cutter-sharpeners have separateimmediate supervision, and do not have sufficient community of in-terest with the toolmakers to warrant their inclusion in the same uniton a departmental basis. However, we find that all employees in thetoolroom department constitute a functionally distinct and homoge-neous traditional departmental group who may, if the employees sodesire, constitute a separate appropriate unit.9 In accordance withprior Board decisions, and as conceded by the parties, we find thatthe Petitioner, Tool Craftsmen, is a labor organization which hastraditionally served the special interests of employees such as thoseithere seeks to represent, and we shall therefore permit the tool-room department employees to determine whether they desire to beseparately represented by Tool Craftsmen.10In Case No. 35-RC-1548 Stationary Engineers seeks to sever a unitof four boilerhouse attendants and one leadman who work on rotat-9In accordance with the stipulation of the parties, we find that the toolroom leadmanisnot a supervisor,and we shall include him in the voting group.10Union Steam Pump Company,118 NLRB 689, 691. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDing shifts operating the high-pressure boilers andair compressors.Boilerhouse attendants are not licensed. They are supervised by themaintenance foreman, but are separately located in a building adja-cent to the plant, do no production work, and are not interchangedwith production and maintenance employees.- Although the boiler-house employees are not craftsmen, the Board has often found thatsuch employees comprise an appropriate departmental unit.12The Employer and the Intervenors contend that Stationary Engi-neers is not a traditional representative of the employees it seeks,and that it is fronting for the International Society of Skilled Trades,herein called ISST, which they allege to be a multicraft union in-eligible to represent a severed unit of powerhouse employees.The Petitioner, Stationary Engineers, is one of several recentlyorganized international unions affiliated with ISST referred to inour recent decision inVickers, Incorporated.-The circumstancessurrounding the organization of this Union and its affiliation withISST were similar to those surrounding that of Electrical Craftsmendescribed in theVickerscase. Stationary Engineers was organizedand adopted a constitution on March 3, 1958, at a convention held inFlint,Mich., attended by 15 delegates. The purpose of the Union, asstated in the constitution, is "to protect, maintain, and advance theinterest of men employed as stationaryengineers,firemen and watertenders." The constitution also provides that "Application for mem-bership will be accepted from craftsmen employed as StationaryEngineers, Firemen and Water Tenders, and from men engaged inany supplementary work thereto." The Union has its own officers,books, and bank account. At present there is only one local chapter,and no contracts have been entered into with employers. StationaryEngineers is affiliated with ISST, which the record showsis a federa-tion of international craft unions.Under these circumstances, we find that Stationary Engineers wasorganized solely for the purpose of representing employees of power-house units of the type which we have found herein may be appro-priate, and is therefore qualified to seek severance of such a unit.''The Petitioners in the remaining cases, Nos. 35-RC-1545, 35-RC-1549, and 35-RC-1561, request severanceof separateunits of elec-tricians, millwrights, and machine repairmen.11Although the leadman occasionally directs the loading of scrap metal chips by one ortwo nonboilerhouse employees,we find that this extra duty does not prevent his inclusionin the voting group. SeeConvair(Pomona),etc.,122 NLRB 41, footnote 4. As thisextra duty appears to consist of merely routine direction of the chiphouse employees, wefind, in accordance with the stipulation of the parties,that the boilerhouse leadman isnot a supervisor,and we include him in the voting group.19Union Steam Pump Company,118 NLRB 689.13 122 NLRB 155.14Vickers,Incorporated,122 NLRB 155;Friden Calculating Machine Co.,Inc., et al.,110 NLRB 1618. DANA CORPORATION369The 11 electricians and 1 leadman sought by Electrical Craftsmenare assigned to the maintenance department, along with variousmaintenance employees, and are supervised by the maintenance fore-man. There is no separate supervisor for electricians. Electriciansare engaged chiefly in electrical maintenance of equipment such aswiring, motors, and switches; they also occasionally make connec-tions on new electrical installations, but they do not rewind motors.The 11 millwrights and 2 leadmen, sought by Millwrights, are alsoincluded in the Employer's maintenance department and are not sep-arately supervised.Millwrights dismantle, move, and reerect ma-chines and mechanical equipment. In addition, they perform othermaintenance work required throughout the plant, such as welding,painting, carpentry, masonry, pipefitting, plumbing, and sheetmetalwork. The record does not reveal what proportion of their time isspent on these various duties. Testimony was presented that almostall jobs required of millwrights can be performed after 1 year's ex-perience on the job.The eight machine repairmen and two leadmen requested by Ma-chine Repairmen are separately supervised. They replace defectiveparts and otherwise maintain and repair all machine equipment inthe plant. The record shows that after 6 to 9 months on the job aninexperienced man could become qualified to do machine repair work.There is no apprenticeship or training program for any of thesethree groups and all employees hired or transferred into these jobsprogress automatically to the top pay rate within 1 year's time. Al-though the Employer prefers to hire experienced personnel, previousexperience is not a requirement. The record shows that the Employerhas hired or transferred from unrelated jobs at least three inexperi-enced men as electricians, three as millwrights, and two as machinerepairmen, and that all received top pay after 1 year. In view ofthese facts, particularly the organization of electricians and mill-wrights into one large maintenance department without separatesupervision, the multicraft nature of the millwrights' duties, the brieftime required to master the duties of millwright and machine repair-man, the absence of any formal apprenticeship or training program,and the automatic progression of inexperienced men to the top paylevel,we find that these employees are not required to exercise theskills of journeymen craftsmen, and therefore are not severable ascraft units." As these groups do not constitute the type of depart-mental units traditionally recognized by the Board as appropriatefor severance purposes, we further find that the units sought by Elec-tricalWorkers, Millwrights, and Machine Repairmen are not appro-'' SeeArrowhead Products Division of Mogul Bower Bearings,Inc.,120 NLRB 675;General Electric Company,118 NLRB 637,642.Cf.American Potash d. ChemicalCorporation,107 NLRB 1418, 1424.505395-59-vol. 122-25 370DECISIONS OFNATIONALLABOR RELATIONS BOARDpriate on a departmental basis.16 Accordingly, we shall dismiss thepetitions in Cases Nos. 35-RC-1545, 35-RC-1549, and 35-RC-1561.We shall direct elections in the following voting groups :(1)All employees of the toolroom departments, including leadmen, toolmakers A and B, toolroom machine hands 1 and 2, machineshop heat treaters and welders, but excluding inspectors, cutter-sharpeners and cutter-sharpener learners, all other employees, andsupervisors as defined in the Act.(2)All boilerhouse department employees, including the leadmanand boilerhouse attendants, but excluding all other employees andsupervisors as defined in the Act.If a majority of employees in voting group (1) or (2) vote forthe Union seeking to represent them separately, they will be taken tohave indicated their desire to constitute a separate bargaining unit,and the Regional Director conducting the elections is instructed toissue a certification of representatives to the Union seeking and se-lected by such unit, which the Board, under such circumstances, findsto be appropriate for purposes of collective bargaining. In the eventa majority do not vote for the Union seeking to represent them sepa-rately, these employees remain a part of the existing unit and theRegional Director will issue a certification of results of election tosuch effect.[The Board dismissed the petitions filed in Cases Nos. 35-RC-1545,35-RC-1549, and 35-RC-1561.][Text of Directionof Elections omitted from publication.]m Grand River ChemicalDivision of Deere &Company,111 NLRB 770, 773. Cf.American Potash & Chemical Corporation,8uvra.KennecottCopper Corporation,Ray Mines DivisionandInter-nationalUnionof Mine,Mill & SmelterWorkers,Ind., Peti-tioner.Case No. d1-RC-5342.December 10, 1958DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a stipulation for certification upon consent electionexecuted on August 5, 1958, an election by secret ballot was con-ducted on August 19, 1958, under the direction and supervision ofthe Regional Director for the Twenty-first Region of the NationalLabor Relations Board, among the employees in the stipulated unit.Following the election, the Regional Director issued and served 'onthe parties a tally of ballots, which shows that of approximately 8'Seligible voters, 37 votes were cast for the Petitioner, 40 for UnitedSteelworkers of America, AFL-CIO, 2 for International Chemical122 NLRB No. 59.